     Case
     Case 2:18-cv-01829-JAD-EJY
          2:18-cv-01829-JAD-EJY Document
                                Document 79
                                         78 Filed
                                            Filed 09/14/20
                                                  09/11/20 Page
                                                           Page 1
                                                                1 of
                                                                  of 3
                                                                     4



     WRIGHT, FINLAY & ZAK, LLP
 1
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rhernandez@wrightlegal.net
 6   Attorneys for Defendant, Carrington Mortgage Services, LLC
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9   ROBERT W. MORRIS AND                                 Case No.: 2:18-cv-01829-JAD-EJY
10   LARHONDA S. MORRIS,
                                                          STIPULATION AND ORDER TO
11                  Plaintiffs,                           EXTEND TIME TO FILE JOINT
                                                          PRETRIAL ORDER (THIRD REQUEST)
12          vs.
13
     EQUIFAX INFORMATION SERVICES, LLC;                              ECF No. 78
14   EXPERIAN INFORMATION SOLUTIONS,
     INC.; DITECH FINANCIAL, LLC;
15   CARRINGTON MORTGAGE SERVICES,
16   LLC,

17                  Defendants
18
19          ROBERT W. MORRIS and LARHONDA MORRIS (“Plaintiffs”), by and through their
20   counsel David H. Krieger, Esq. and Shawn W. Miller, Esq. of the law firm Krieger Law Group,
21   LLC, together with CARRINGTON MORTGAGE SERVICES, LLC, by and through its counsel
22   Darren T. Brenner, Esq. and Ramir M. Hernandez, Esq. of the law firm Wright, Finlay & Zak,
23   LLP, collectively the “Parties”, hereby stipulate and agree to extend the deadline to file their
24   Joint Pretrial Order to September 25, 2020, as follows:
25          1.      In the Court’s Order Granting in Part Motion for Summary Judgment, Granting in
26   Part Motion for Partial Summary Judgment, and Denying without Prejudice Motion to Seal
27   (“Order”), entered on April 23, 2020 at ECF # 66, the Court stayed the Parties’ obligation to file
28   their joint pretrial order for “ten days after” a court mandated settlement conference.



                                                 Page 1 of 4
     Case
     Case 2:18-cv-01829-JAD-EJY
          2:18-cv-01829-JAD-EJY Document
                                Document 79
                                         78 Filed
                                            Filed 09/14/20
                                                  09/11/20 Page
                                                           Page 2
                                                                2 of
                                                                  of 3
                                                                     4




 1           2.     On July 10, 2020, the Parties participated in good faith in the settlement
 2   conference and had a deadline to submit their joint pretrial Order on or before July 20, 2020.
 3           3.     On July 17, 2020, the Parties made their first request for an extension of time to
 4   August 19, 2020 to submit the joint pretrial order. The Court granted the request and entered an
 5   order enlarging the time to file the joint pretrial order to August 19, 2020.
 6           4.     On August 13, 2020, the Parties made their second request for an extension of
 7   time to September11, 2020 to submit the joint pretrial order. The Court granted the request and
 8   entered an order enlarging the time to file the joint pretrial order to September 11, 2020.
 9           5.     The reason for this third request is that the parties are close to finalizing the joint
10   pre-trial order and would like the additional time to resolve evidentiary stipulation and
11   objections. Moreover, Plaintiff’s counsel finally was able to finalize the transfer of files from its
12   previous firm within the past week. The parties believe that one final extension is appropriate
13   and do not anticipate any further delays or requests for extensions.
14   /././
15   /././
16   /././
17   /././
18   /././
19   /././
20   /././
21   /././
22   /././
23   /././
24   /././
25   /././
26   /././
27   /././
28   /././



                                                  Page 2 of 4
     Case
     Case 2:18-cv-01829-JAD-EJY
          2:18-cv-01829-JAD-EJY Document
                                Document 79
                                         78 Filed
                                            Filed 09/14/20
                                                  09/11/20 Page
                                                           Page 3
                                                                3 of
                                                                  of 3
                                                                     4




 1          6.      The request for an extension is not for an impermissible purpose and will not
 2   delay trial. Due to COVID-19, the Parties are informed that cases with priority (i.e. criminal
 3   cases) have been backlogged and that it is unlikely that this case would be scheduled for trial for
 4   twelve (12) months or more. Accordingly, the Parties hereby stipulate and agree to extend the
 5   deadline to file their joint pretrial order to September 25, 2020.
 6          STIPULATED and AGREED on this date: September 11, 2020.
 7
            /s/ Shawn W. Miller          .                       /s/ Ramir M. Hernandez            .
 8
            David H. Krieger, Esq.                               Darren T. Brenner, Esq.
 9          Shawn W. Miller, Esq.                                Ramir M. Hernandez, Esq.
            KRIEGER LAW GROUP, LLC                               WRIGHT FINLAY & ZAK, LLP
10          2850 W. Horizon Ridge Pkwy., Suite                   7785 W. Sahara Ave., Suite 200
            200                                                  Las Vegas, Nevada 89117
11
            Henderson, Nevada 89052                              Attorneys for Defendant
12          Attorneys for Plaintiff                              Carrington Mortgage Services, LLC

13
14
15
                                                    ORDER
16
            IT IS SO ORDERED. The Parties obligation to file their joint pretrial order is extended
17
     to September 25, 2020.
18
19                                                      ______________________________________
                                                        UNITED STATES DISTRICT JUDGE
20
                                                                   9-13-2020
21                                                      Dated: _______________________________
22
23
24
25
26
27
28



                                                  Page 3 of 4
